DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 3-12 are canceled.
Claims 2 and 13-14 are under examination.

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 2 and 13-14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 112
Claims 2 and 13-14 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s Arguments:  The Action rejects claims 2, 13, and 14 under 35 U.S.C. §112(b) as allegedly indefinite for use of the term “about” in the claims. Applicant etal., “Efficacy and safety of..BJUI International 2015; Vol. 116, pp. 450-459, (“Roehrborn” - copy attached), reports on the results of the CONDUCT trial, a trial assessing the efficacy of known BPH oral medications. Roehrborn discloses baseline IPSS values with a standard deviation (pg. 454, Table 2) (the changes in IPSS from baseline are reported graphically and no standard deviation is reported). Miller, etal., “Combination therapy with dutasteride and tamsulosin for the treatment of symptomatic enlarged prostate,” Clin. Interv. Aging, 2009;4:251-258 (“Miller” - copy attached), reports the results of the Comb AT trial, a trial assessing the efficacy of known BPH oral medications. Miller discloses standard deviations for the baseline IPSS scores, and the mean improvements in IPSS from baseline for dutasteride alone, (pg. 4 of printout), tamsulosin alone, (pg. 7), and combinations of dutasteride and tamsulosin (pg. 8). Finally, a later published article to Shore, etal., “Fexapotidetriflutate: results of long-term safety and efficacy trials of a novel injectable therapy for symptomatic prostate enlargement,” World J. of Urol., Vol. 36, pp. 801-809 (2018), (copy attached, along with a copy of the supplemental data available from the on-line print of the article) reports the results of the clinical trials involving the claimed peptide. Table 5 of the supplemental data provides the mean IPSS improvement from baseline, together with the standard deviation.

Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant argues that mean IPSS values have standard deviations and that one of ordinary skill in this art would know what is meant by about.  This is not persuasive since about is not defined by the instant claims and the instant specification provides no definite way of determining the metes and bounds of the term either.  Therefore, this subjective term may be definable, as with standard deviations; however, it is not so defined in the instant case.  Thus, Applicant’s arguments cannot be found persuasive.  
Applicant then argues that about would be understand to allow for variability in the values of instant claims.  The examiner agrees since this is what about does.  However, it is not definite as to the amount of variability allowed here and so the claims are indefinite.
Applicant then states arbitrarily that about 30% would include plus or minus 5% of this value.  This is not taught in the specification as a definition of about and one of skill 
Taken together, Applicant merely alleges definiteness of the claims’ use of about but provides no evidence that the disclosure makes it clear.  While definitions of about can be gleaned from the prior art, this is not equivalent to the subjective term being defined here.  Thus, this rejection must stand.

Claim Rejections - 35 USC § 103
Claims 2 and 13-14 remain rejected under 35 U.S.C. 103 as being unpatentable over Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
Applicant’s Arguments:  On pages 3-6 of the Action, claims 2, 13, and 14 are rejected under 35 U.S.C. §103 as allegedly being obvious over Averback, U.S. PatentNo. 8,293,703 (“Averback”), in view of Soares Romeiro, etal., U.S. Patent Application Publication No. 2007/0219213 (“Soares”) and Neal, U.S. Patent No. 6,642,274 (“Neal”). The Action addresses applicant’s prior arguments on pages 5 and 6, to which applicant responds as follows.
The Action states that it “is standard practice in this art to identify the length of time a patient has had symptoms of the disease from which they suffer.” While “recording” the length of time a patient has had symptoms may be carried out by some physicians, there is no evidence of record that being symptomatic for BPH for less than 10 years was ever used as an inclusion criteria for clinical assessment. Accordingly, there would have been 
The Action further contends that the claims only require this particular subpopulation of patients to be identified. Applicant respectfully disagrees. The claims recited identifying this subpopulation of BPH patients, and then administering to this sub population the claimed peptide. Claim 14 originally recited: “administering intraprostatically to the treatment naive men having BPH with no previous history of drug treatment for BPH and who have been symptomatic for BPH for less than 10 years” emphasis added. “The” treatment naive men must be referring to those previously identified, otherwise, the claimed expression would lack antecedent basis. To expedite prosecution, the claim has been revised to recite administering intraprostatically to the “previously identified” men.
 with the claimed method render the claims non-obvious. The Action addresses applicant’s arguments regarding unexpected results by first contending that “it is not unexpected that some patients respond better than others to a treatment,” that a “group that responded poorer to the peptide also failed to respond to a prior treatment,” and thus, “it is clear that they have, as a group, a disease that is harder to treat.” Action at 6. The Action further contends that “whatever the treatment efficacy is identified to be in any particular group, it is actually just a latent property of the obvious method.” Id. Applicant respectfully disagrees.
With respect to the alleged “latent” property, applicant assumes that the Examiner is contending that the claimed efficacy is the “inherent” result of the claimed method, which the Examiner asserts would have been obvious. The cases cited by the Examiner do not support the Examiner’s latent property argument, and are not relevant to the claimed method. In In re Wiseman, 596F.2d 1019 (CCPA 1979), the CCPA held that the cooling advantage attributable to the grooves of one of the prior art references was an inherent property of the grooves. In In re Baxter Travenol Labs, 952 F.2d 388 (Fed. Cir. 1991), the Federal Circuit held that the hemolysis suppression of the prior art bags plasticized with DEHP was an inherent function of the structure. In each case, the court held that the function or property argued as a distinction from the cited art, was necessarily present in the products of the prior art. Accordingly, these cases involve inherency in the context of a physical article, not a method.

With respect to the results achieved by the claimed method, the Action appears to take the position that the results are not unexpected because one would expect methods of treating BPH to be more effective in treatment naive patients than treatment failure patients. While the Action provides no evidence to support this position, published literature reports on clinical trials provide sufficient evidence to show that there is little to no significant difference between treatment naive BPH patients on the one hand, and BPH patients in general, despite both receiving the same combination of oral medications.
A comparison between the results of: (a) the CombAT clinical trial, which administered dutasteride and tamsulosin to BPH patients in general (e.g., no selection of naive, non-naive, etc.); and (b) the CONDUCT trial, which administered the same combination of dutasteride and tamsulosin to BPH treatment naive patients, shows that there was no statistical improvement between the two. In the CombAT trial, which is discussed in Miller, the mean decrease in IPSS from baseline after 2 years was 6.2 for BPH patients in general (Miller at pg. 8). The baseline IPSS for all patients in the Comb AT trial was 16.6. The percentage improvement from baseline in the CombAT trial therefore was about 37% (from baseline of 16.6 to 10.4 (decrease of 6.2). In the Comb AT trial, 61% of the BPH patients had previously taken oral medications for BPH, and Id.
In the CONDUCT trial, which is discussed in Roehrbom, the mean decrease in IPSS from baseline after 2 years for treatment naive BPH patients was 5.4 (Roehrborn at 453). The baseline IPSS for treatment naive BPH patients was 13.2, resulting in a 41 % improvement from baseline. Id. at 454. Comparing the results from the CombAT and CONDUCT trials reveals that the improvement in mean IPSS scores for the BPH patient population in general was better than the improvement in mean IPSS scores for only treatment naive BPH patients (6.2 in the CombAT trial vs. 5.4 in the CONDUCT trial). But since the baseline IPSS values were slightly lower in the CONDUCT trial, it would be more appropriate to assess the percentage in IPSS improvement from baseline. As pointed out previously, the percentage improvement in IPSS scores was only slightly better in treatment naive BPH patients (41% vs. 37.3%, or about an 8.8% difference in percentage improvement). The published literature from clinical trials therefore suggests, at the very best, that the mean improvement in IPSS for treatment naive BPH patients might be slightly higher (about 8.8%) when compared to the improvement in IPSS for BPH patients in general, when treated with the same treatment regimen. Accordingly, the evidence of record suggests that a person having ordinary skill in the art might expect to see a modest improvement in treating treatment naive patients with BPH when compared to treating BPH patients in general.
In contrast to what would have been expected, the present application shows that the administration of the claimed peptide provided a far greater improvement in mean 
The data in Table 5 represents results from administering the claimed peptide to treatment naive patients with symptoms less than 10 years, and treatment failure patients with symptoms less than (372 patients) or more than (140 patients) 10 years. The combination of treatment naive and all treatment failure patients represents the BPH population in general. In this example, 699 BPH patients were administered the claimed peptide (187 naive + 512 not naive). The weighted average mean IPSS improvement for the 699 patients who were administered the claimed peptide is 7.08, which is calculated by the following (((187 x 8.8) + (372 x 6.5) + (140 x 6.3)/699). The mean IPSS improvement for treatment naive patients who received the claimed peptide was 8.8, and the mean IPSS improvement for BPH patients in general who also received the claimed peptide, was 7.08, resulting in an improvement of about 19.5% in treatment naive when compared to BPH patients in general. Accordingly, the claimed peptide provides a far greater and unexpected improvement in mean IPSS for treatment naive patients who were symptomatic for less than 10 years, when compared to treatment failure patients (about 25 to about 80%), and when compared to BPH patients in general (about 19.5%).

Applicant therefore respectfully submits that it would not have been obvious to identify men having BPH that were treatment naive and symptomatic for less than 10 years, and then administer the claimed peptide to that sub-population. Applicant further submits that a person having ordinary skill in the art would not have expected the dramatic improvement in BPH symptom scores seen only in the claimed sub-population. Accordingly, applicant respectfully requests that the Examiner reconsider and withdraw this rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant argues that it is not obvious to use symptomatic for BPH for less than 10 years as a qualifier to the instant claimed treatment method. However, the claims do not require that any patient group be excluded from treatment.  Rather, one must simply identify treatment naïve men having BPH symptomatic for less than 10 years, which is a known patient population as previously discussed, and finding it obvious to treat them 
Applicant then argues that their subpopulation must be treated in the method of the claims. The examiner agrees and this was rendered obvious previously for the reasons of record.  
Applicant then argues the examiner’s assertion that the results recited in the instant claims are merely latent properties of the obvious method.  In fact, they are properties of the method as they are a result.  If they were not known in the prior art then they are “latent”.  Thus, Applicant’s arguments cannot be found persuasive.  The results recited are merely the intended results of the active steps of the claimed methods and will occur when carrying the method out.  If not, Applicant could not use the results for 
Applicant then states that they have unexpected results that render the claims non-obvious.  Previously, the examiner made clear that the argued results are not unexpected and did provide rationale as to why this is the case.  The group that responded poorer to the peptide also failed to respond to a prior treatment.  Thus, it is clear that they have, as a group, a disease that is harder to treat.  Thus, it would have been expected that they respond more poorly to the recited treatment.  
Applicant then argues that there are clinical trials that show treatment naïve patients do not respond differently to BPH patients in general.  However, this data is not commensurate in scope with Applicant’s argument which requires a comparison between treatment naïve and treatment failure groups.  Therefore, none of Applicant’s arguments comparing treatment naïve group to the entire BPH population can be found persuasive. 
With respect to Applicant’s discussion over the Combat and Conduct trials, reviewing Roehrborn, it is clear that some benefit occurred (Pg. 450, Conclusion Paragraph).  Thus, this article presents a method expected to treat BPH that treats BPH. Thus, it appears Applicant is stated that both the Combat and Conduct trials benefited patients equally whether it was a random patient or a treatment naïve patient.  This is not shocking since patients were treated with known BPH therapies.  

Applicant then argues that the success of their therapy in treatment naïve men is surprising.  It is not.  It is a known BPH treatment that treats a patient group with BPH. This is not shocking.  Applicant then argues that one would not have expected the treatment failure group to perform so poorly after treatment.  However, the examiner explained previously that this would not be shocking either since their disease is harder to treat.  The art cited by Applicant does not utilize a treatment failure group and so comparison with the art, as much as one could compare the instant data to it, does not provide support either way. 

With respect to Applicant’s amendments, only the formula of claim 14 was changed.  Still, these are only intended results and so are not given weight as previously .

Double Patenting
Applicant’s Arguments over All Double Patenting Rejections: Pages 7-11 of the Action advance obviousness-type double patenting rejections over the following patents and pending applications, each in view of Averback, Soares and Neal: 1.    U.S. Patent No. 7,408,021; 2.    U.S. Patent No. 7,745,572; 3.    U.S. Patent No. 8,293,703; 4.    U.S. Patent No. 8,569,446; 5.    U.S. Patent No. 8,716,247; 6.    U.S. Patent No. 10,532,081; 7.    U.S. Application Serial No. 14/738551; and 8.    U.S. Application Serial No. 14/808731. Applicant respectfully traverses each of these rejections.
None of the claims of the aforementioned patents and pending applications discloses or suggests administering the claimed peptide to a treatment naive men that have no previous history of drug treatment for BPH and who have been symptomatic for less than 10 years for the reasons discussed above with respect to Averback. Simply put, the Action has failed to provide any claim in the aforementioned patents and pending applications that discloses or even suggests identifying treatment naive men that have no previous history of drug treatment for BPH and who have been symptomatic for less than 10 years, much less administer the claimed peptide to only this identified population. The relied upon documents therefore fail to disclose or render obvious the present claims, and consequently, applicant respectfully requests that the Examiner reconsider and withdraw all of the obviousness-type double patenting rejections.

The obviousness-type double patenting rejections based on U.S. Application Serial Nos. 14/738,551 and 14/808,731 (numbers 6 and 7 above) rely on claims of these applications. Both of these applications have an effective filing date after the present application. The MPEP §804(I)(B)(1) makes it clear that if the provisional rejection is the only rejection remaining in an application having the earliest effective filing date, the examiner should withdraw the rejection in the application having the earliest effective filing date and permit that application to issue. Should these rejections be the only outstanding rejections, applicant respectfully requests that the Examiner withdraw the rejections and permit the application to issue.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
Applicant presents the same arguments here as over the 103 rejection above.  For the reasons supra that the 103 rejection stands, so too stand these double patenting rejections.
Applicant argues that the claims of the pending or patented applications do not teach the claimed methods.  This is not found persuasive since it is the combined teachings of the patented or copending claims and the prior art which render obvious the instant claims.  Thus, the claims of the other applications do not have to teach all of the limitations of the instant claims alone.  

Also, since this rejection is not the only rejection standing, no double patenting rejection over later-filed applications is withdrawn.
Taken all together, the rejections below must stand.

Claims 2 and 13-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 7408021  in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

Claims 2 and 13-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 7745572  in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

Claims 2 and 13-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8293703 in view of , in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

Claims 2 and 13-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8569446 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

Claims 2 and 13-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8716247  in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

Claims 2 and 13-14 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10532081  in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).

s 2 and 13-14 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7 of copending Application No. 14/738551 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
This is a provisional nonstatutory double patenting rejection.

Claims 2 and 13-14 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 14/808731 in view of Averback (US8293703, published 10/23/2012, previously cited), in view of Soares Romeiro (US2007/0219213, published 09/20/2007) and Neal (US6642274, published 11/04/2003).
This is a provisional nonstatutory double patenting rejection.

New Objections
Claim Objections
Claim 14 is objected to because of the following informalities:  The term “and” before each use of “who have been” should be deleted for clarity.  
Also in claim 14, the treatment naïve group improvement should not be subtracted from the treatment failure group improvement as it would yield a negative overall improvement in the formula.  The claim should be amended since the improvements are positive.  
.  
Appropriate correction is required.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642